                 LIPSIUS-BENHAIM                                             80-02 Kew Gardens Road
                                                                             Suite 1030
                                                                             Kew Gardens, New York 11415

                     LAW, LLP                                                Telephone: 212-981-8440
                                                                             Facsimile: 888-442-0284
                                                                             www.lipsiuslaw.com

ALEXANDER J. SPERBER
DIRECT LINE: 212-981-8449
EMAIL: asperber@lipsiuslaw.com
                                                               February 26, 2021



VIA ELECTRONIC FILING
Hon. Nicholas G. Garaufis, U.S.D.J.
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Oriska Corporation v. North Sea Associates, LLC et. al.
                Case No. 2:21-cv-00454-NGG-CLP

Dear Judge Garaufis,

         This firm represents Defendants Avalon Gardens Rehabilitation & Health Care Center,
LLC, Garden Care Center, Inc., North Sea Associates, LLC, Park Avenue Operating Co., LLC,
Parkview Care & Rehabilitation Center, Townhouse Operating Co. LLC, and Ira
Lipsius (collectively, the “Moving Defendants”). The Moving Defendants are submitting this
letter in accordance with Rule IV(B)(4) of Your Honor’s Individual Rules.
        On February 12, 2021, the Moving Defendants submitted a letter motion requesting that
the Court set a briefing schedule on the Moving Defendants’ forthcoming motion to remand. To
date, the Court has not responded to that request.
      Rule IV(B)(1) of Your Honor’s Individual Rules directs the parties to comply with the
“Bundling Rule” when filing motions. Rule IV(B)(4), however, provides that:

                If any party concludes in good faith that delaying the filing of a
                motion, in order to comply with any aspect of these individual
                practices, will deprive the party of a substantive right, the party may
                file the motion within the time required by the Federal Rules of Civil
                and/or Appellate Procedure, together with an explanation of the
                basis of the conclusion.

Given that the Moving Defendants must file their motion to remand within 30 days of the Class
Defendants’ notice of removal, the Moving Defendants have concluded that they may be deprived
of the right to file their motion if they do not do so today. Accordingly, in the absence of a so-
ordered briefing schedule, the Moving Defendants are hereby filing their initial motion papers with
the Court.
LIPSIUS-BENHAIM LAW, LLP
Hon. Nicholas G. Garaufis, U.S.D.J.
February 26, 2021
Page 2 of 2

       I thank the Court for its time and attention to this matter.
                                                      Respectfully submitted,
                                                      LIPSIUS-BENHAIM LAW, LLP



                                                      Alexander J. Sperber
